Citation Nr: 1144869	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  01-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 1, 1997 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and CW


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted entitlement to TDIU effective July 1, 1997.

In April 2002 the Veteran testified before a Decision Review Officer at the RO.  The Veteran was afforded a hearing before the Board, sitting at the Portland RO, in June 2003, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in September 2010, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In October 2010 the Veteran declined the offer for another Board hearing.

This case was most recently before the Board on September 3, 2009, and that September 2009 Board decision denied the Veteran's claim of entitlement to an effective date earlier than July 1, 1997 for the award of a TDIU.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon an August 2010 Joint Motion For Remand (that moved the Court to vacate the Board's September 3, 2009 decision), promulgated an Order on August 18, 2010 that granted the motion of the parties and remanded the case to the Board for further proceedings consistent with the Joint Motion.

The issue of entitlement to an effective date earlier than July 1, 1997 for the award of a total disability rating based on individual unemployability (TDIU) on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not meet the percentage requirements for TDIU prior to July 1, 1997.

2.  There is evidence that the Veteran was unable to engage in gainful employment due to service connected disabilities prior to July 1, 1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than July 1, 1997 for the award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2011).

2.  The criteria for referral of the issue of entitlement to a TDIU prior to July 1, 1997 on an extraschedular basis are met.  38 C.F.R. § 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The issue on appeal arises from a notice of disagreement with the rating decision which granted TDIU.  As such, the Veteran's filing of a notice of disagreement with the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The July 2001 statement of the case (SOC) set forth the relevant law for consideration in an award of an earlier effective date.  Further, by correspondence dated in March 2004 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In June 2011 a medical opinion was obtained that addresses the medical matters presented by this appeal.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase (which includes a claim for individual unemployability) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Laws and regulations

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As reflected in a Report of Contact, on August 5, 1992, the Veteran called the RO to establish an informal claim for PTSD, and the Veteran subsequently filed his formal claim, VA Form 21-526, Veteran's Application for Compensation or Pension, in March 1993.  A January 1995 rating decision granted service connection for PTSD, evaluated as 30 percent disabling, effective August 5, 1992.  A January 1997 Board decision granted service connection for chloracne, denied an effective date earlier than August 5, 1992 for the grant of service connection for PTSD, and remanded the issue of entitlement to an evaluation in excess of 30 percent for PTSD.  In August 2000 the RO increased the evaluation for PTSD to 70 percent, effective July 1, 1997.  An August 2000 rating decision granted entitlement to TDIU effective July 1, 1997.

As August 5, 1992 has been established (as noted in the October 2007 Joint Motion, page 3) as the date of the Veteran's informal claim for TDIU, the next question to be addressed is whether it is factually ascertainable from the evidence of record that entitlement to TDIU arose prior to July 1, 1997.

The Board notes that, prior to July 1, 1997, service connection was in effect for PTSD and chloracne.  The Veteran's combined evaluation was 30 percent from August 5, 1992, 40 percent from May 2, 1997, and 70 percent from July 1, 1997.  Thus, the schedular criteria for TDIU were not met prior to July 1, 1997, and entitlement to an effective date earlier than July 1, 1997 for the award of a total disability rating based on individual unemployability (TDIU), on a schedular basis, is not warranted.  The Board notes in passing that the Joint Motions dated in October 2007, June 2009, and August 2010 have not disputed the fact that the Veteran had not met the schedular criteria for TDIU prior to July 1, 1997.

While the schedular criteria for TDIU were not met prior to July 1, 1997, this does not necessarily preclude the assignment of TDIU benefits prior to that date, in that such benefits can be assigned on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

The Board cannot grant TDIU on an extraschedular basis in the first instance.  Instead, if there is evidence in the record for a conclusion that a Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability (yet fails to meet the schedular criteria for TDIU), the Board must remand the case to the agency of original jurisdiction for referral to the appropriate authority who will render an initial decision on such entitlement.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); 38 C.F.R. § 4.16(b).

A June 2011 independent medical expert (IME) opinion addressed the question of whether PTSD was sufficient to preclude the Veteran securing or following substantially gainful employment prior to July 1, 1997.  It was noted that the Veteran clearly had other problems that could limit employability.  It was indicated that he had a chronic problem of crushed discs, he was abused as a child and undereducated, but earned a GED degree in the service.  It was indicated that, nevertheless, there is evidence that PTSD alone could limit his employability.  The examiner concluded that the Veteran had emotional behavioral problems noted since the 1970's that caused a lack of competitive sustained employment and domestic problems and was likely due to PTSD.  It was indicated that he continues to have clear-cut PTSD symptoms noted in multiple evaluations and is not employable in a competitive setting.  In short, as the record contains competent evidence that suggests that the Veteran has been unemployable due to service-connected disability (PTSD) for the time period on appeal (August 5, 1992 to July 1, 1997), the criteria for consideration of an extraschedular TDIU rating (from August 5, 1992 to July 1, 1997) are met.


ORDER

An effective date earlier than July 1, 1997 for the award of a total disability rating based on individual unemployability (TDIU), on a schedular basis, is denied.


REMAND

As explained above, this case must be remanded so it can be referred to the appropriate first line authority for consideration of entitlement to an extraschedular TDIU prior to July 1, 1997.

Accordingly, the case is REMANDED for the following action:

1.  Refer the question of entitlement to a TDIU on an extraschedular basis prior to July 1, 1997, to the Director of VA's Compensation and Pension Service, or to VA's Under Secretary for Benefits.

2.  If after referral the benefit is not fully granted, readjudicate the claim as appropriate.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


